 In theMatter of AMES HARRIS NEVILLECOMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS,LOCAL 386, A. F. L.Ca.ee No. 20-0-1302.-Decided April Ti, 1946DECISIONANDORDEROn November 1, 1945, the Trial Examiner issued his IntermediateReport, in the above-entitled proceeding,finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter,the respondent filed exceptionsto the Intermediate Report and a supporting brief.None of theparties requested oral argumentbefore theBoard atWashington, D. C.,and none was held.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report,the respondent'sexceptions and brief,and theentire record in the case,and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner,with the modificationshereinafter set forth.T11E REMEDYWe agree with the Trial Examiner, that the respondent discrimi-natorily discharged and refused to rehire Dossie Williams,WilliamAtchley, and Helen Combs, and that these employees should be re-instated in the respondent's employ with back pay.We shall accord-ingly order,as recommended by the Trial Examiner,that the re-spondent offer to Williams and Combs immediate and full reinstate-ment to their former positions or to substantially equivalent positions.However, we shall not require the respondent to reinstate Atchleyto his former position of foreman,as recommendedby theTrial Ex-aminer, because the record shows that on the day before Atchley'sdischarge he had voluntarily requested a transfer to non-supervisory67 N. L.R. B., No 57.422 AMES HARRIS NEVILLE COMPANY423production work and that the respondent had then agreed to effectsuch a transfer as soon as other arrangements could be made.In thesecircumstances,we shall order the respondent to offer Atchley imme-diate and full reinstatement to the non-supervisory production posi-tion he normally would have been given in effectuating said transfer,or to a substantially equivalent position.We shall also order therespondent to make whole these employees for any loss of pay theyhave suffered by reason of the respondent'sdiscrimination againstthem, by payment to Williams and Combs,respectively, of a sum ofmoney equal to the amount each normally would have earned as wagesfrom the date of the discrimination against her to the date of therespondent's offer of reinstatement,'less her net earnings during saidperiod, and by paymenttoAtchleyof a sum of money equal to theamount he normally would have earned as wages,in the aforesaidproduction position,from the date of his discharge to the date of therespondent's offer of reinstatement,less his net earnings during saidperiod.We shall further order the respondent to take the affirmative actionrecommended by the Trial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, the NationalLabor Relations Boardhereby orders that the respondent, Ames Harris Neville Company,Merced, California, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers, Local 386, A. F. L.,or any other labor organization of its employees, by discharging orrefusing to reinstate any of its employees, or by discriminating in anyother manner in regard to their hire and tenure of employment, orany term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers,'Local 386, A. F. L.,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activ-ities, for the purpose of collective bargaining, or other mutual aid orprotection, as guaranteed in Section 7 of the Act.IUnder the established interpretation of our restoration orders, Williams is not entitledto back pay for the period during which she was unable to work because of illness 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Dossie Williams, Helen Combs, and William Atchleyimmediate and full reinstatement, without prejudice to their seniorityor other rights and privileges, in the manner set forth in our Decisionherein ;(b)Make whole Dossie Williams, Helen Combs, and WilliamAtchley for any loss of pay they may have suffered by reason of therespondent's discrimination against them, in the manner set forth inour Decision herein ;(c)Post at its plant at Merced, California, copies of the notice at-tached hereto, marked "Appendix A".Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the respondent's representatives, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply therewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers, Local386, A. F. L., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.DossieWilliamsHelen Combs AMES HARRIS NEVILLE COMPANY425We will offer to William Atchley immediate and full reinstate-ment to the production position he would normally have beengiven in complying with his voluntary request to be relieved ofhis duties as foreman, or to a substantially equivalent position,without prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.AMES HARRIS NEVILLE COMPANY,Employer.Dated ----------------By ----------------------------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. .INTERMEDIATE REPORTMr. John Paul Jennings,for the BoardFitzgerald,Abbott d Beardsley,byEdward B. Kelly, Esq,of Oakland,Calif.,for the respondent.W. J. Kiser, Esq,of Modesto, Calif., for the Union.STATEMENT OF THE CASEOn a charge duly filed on January 26, 1945, by International Brotherhoodof teamsters, Chauffeurs, Warehousemen & Helpers, Local 386, A. F. L, hereincalled the Union, the National Labor Relations Board, herein called the Board,by the Regional Director for the Twentieth Region(San Francisco,California),issued its complaint dated July 18, 1945, against Ames Harris Neville Company,herein called the respondent,alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Re-lations Act, 49 Stat. 449, herein called the ActCopies of the complaint andnotice of hearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint, as amended at thehearing, alleges in substance that (1) on December 8, 1944, the respondent dis-charged Dossie Williams and William Atchley, and on January 8, 1945, dis-charged Helen Combs, and has since refused to reinstate them because of theirmembership and activities in behalf of the Union,and because they engaged in 426DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerted activities with other employees of the respondent for the purpose ofcollectivebargainingand other mutual aid or protection, (2) that during ap-proximately May and June of 1944 the respondent by named supervisors dis-paraged representatives of the General Laborers' Union, AFL, which had beendesignated by a number of the respondent's employees and warned its employeesthat they had nothing to gain by joining said labor organization and (3) therespondent during approximately November and December of 1944 and continu-ously thereafter, through named supervisors and other representatives by desig-nated acts interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed by Section 7 of the Act.On or about July 30, 1945, the respondent filed its answer in which it admitsthe facts alleged in the complaint as to its corporate organization and certainfacts as to the nature of itsbusinessoperationsHowever, the respondent deniesthat it hasengaged inany of the unfair labor practices alleged by the complaint.Pursuant to notice,a hearingwas held in Merced, California, on August 1, 2,and 3, 1945, before the undersigned, Charles E. Persons, the Trial Examinerduly designated by the Chief Trial Examiner. The Board and the respondentwere represented by counsel and the Union by one of its officialsFull oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the conclusion ofthe presentation of evidence, the Board moved to conform the pleadings to theproof adduced as to minor matters not affecting the substance of the allegations.This motion was granted without objection.After the presentation of evidence,the Board and the respondent participated in oral argument before the under-signed.The parties were duly advised that they had the privilege of presentingbriefs for the consideration of the TrialExaminer.No briefs have been received.On the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGSOF FxarI.THE BUSINESS OF THE RESPONDENT IThe respondent, Ames Harris Neville Company, is a corporation establishedin 1906 under the laws of the State of California. Its principal office is locatedin San Francisco, California, and it has factories and warehouses in San Fran-cisco and Merced, California, and in Portland, Oregon.The respondent main-tains branch offices at Salt Lake City, Utah; Twin Falls, Idaho ; and Los Angeles,CaliforniaIt has branch warehouses at Twin Falls and Idaho Falls, Idaho,and at Los Angeles, California.The business of the respondent consists of themanufacture and sale of textile bags used to sack agricultural products, milledfeeds and processed foods.For its plants at San Francisco and Merced, California, during the year 1944the respondent purchased over $1,000,000 worth of raw materials consisting ofburlap, cotton textiles and canvas.Practically all of these raw materials camefrom outside the State of California. In this year the value of the productsmanufactured in these two plants was over $1,000,000 and approximately 10percent was shipped out of the State.This proceeding is primarily concerned with the Merced plant where about155workers are employed.Practically all its raw materials are purchased1These findings are based on a stipulation of the parties incorporated in the record, onallegations in the complaint admitted by the respondent in its answer,and on testimonywhich is uncontroverted. AMES HARRISNEVILLE COMPANY427outside the State of California? Its sales in 1944 were over $200,000 in value,of which 5 to 8 percent was shipped outside the State.The undersigned finds that the respondent is engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Help-ers,Local 386, A. F. L., is a labor organization affiliated with the AmericanFederation of Labor, and admits to membership employees of the respondent.IIITHEUNFAIR LABOR PRACTICESA Interference,restraint,and coercionAbout May 10, 1944, one Kelly, an organizer for the General Laborers' Union,AFL, held an open meeting opposite the Merced plant. On that occasion com-plainant Atchley, as he testified, overheard Nick Fadave, Manager of the Mercedplant, talking to employees Aulce Calhoun and Buster Bullman in the plant.Atcbley's testimony in point reads :I heard him tell them that the Union would not do them any good, theywouldn't help their increase in the wages any at all, they would only be outunion dues every month.On November 29, the Union held its first open meeting. Forelady NormaDunn, who supervised all the women employed in the plant, attended. Com-plainant Williams gave testimony as to Dunn's statement at this meeting readingas follows :Well, she just said she didn'tthink it would do any good for theUnion to go down there and that she thought they would all do all rightdown there if they were left alone and that she knew she was getting morethan she would if the Union came in . . . and then she said that they wouldmove the plant before they would let it go Union.Dunn denied that she had said the plant would move if the Union came in.Fadave also denied making the statements to Calhoun and Bullman ascribedto him by Atchley.Since the credibility of both Dunn and Fadave, as appearsbelow,was seriously impaired by evidence presented by respondent'switnesses,while Williams and Atchley are shown by the record to be trustworthy witnesses,these denials are rejected.The record contains 10 signed copies of a form revoking an employee's author-ization to the Union.'These are uniform in text and read :To the Teamsters,Chauffeurs,Warehousemen, and Helpers Union No. 386,A F. of L.:You will please be advised that I desire to cancel and rescind, and dohereby cancel,rescind and revoke, any authority heretofore given you by me2Respondent'sansicer avers "that large and substantial proportions of the raw ma-terials used in its Merced plant have their origin outside the State of California,but thatthe same after reaching the State of California come to rest and are warehoused in SanFrancisco,and subsequently from time to time such quantities of raw materials as arerequired at respondent'sMerced plant are shipped there from San Francisco."Theundersigned accepts as true this qualification of the allegations in the complaint but findsthat it does not affect the finding that the Merced plant is engaged in commerce withinthe meaningof the Act.'wood,Ann Rautar,Nadine Schell,Moiris D. Schell,William Schell,Leora Turner andAudrey Wear. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDto act for me as my representative, or otherwise, in collective bargainingwith my employer, the Ames Harris Neville Company.Dated :Fadave testified that employee Leora Turner came to him and stated thatshe and several other employees "wanted to know how [they] could get out"of the Union.Fadave thereupon, as he testified, took the matter up with R A.Christman, respondent's general superintendent, by telephone and was referredin turn to Firm Member Harris and to Attorney Cornell, a Merced practitioner.Cornell sent copies of the above form to the respondent's office where the secretaryand office girl, Mildred Noblet, made duplicates under Fadave's instruction,running it twice on her typewriter.Noblet, who was an exceptionally careful,precise and impressive witness, stated that the original from Cornell was receivedbefore Williams' employment terminated, i e., before December 7, 1944.Nobletstated that the revocations were available in the office and that she handed theiuto employees who came in for them. In one case, that of employee Rudiger, notincluded in the 10 signed revocations in evidence, Noblet volunteered to get theslip for her and took it to Rudiger out in the plant.Only three of those signing the revocation slips were called as witnesses.William Schell, assistant floor manager, witness for respondent, testified thathe had had conversations with Williams about joining the Union "every night fora week" "most always at the machine where she was working." He further testi-fied that he had no conversation with Williams on the subject at home or on thestreet.Itwas Schell's testimony that he finally signed a union authorizationone evening in the plant when he had been drinking "all day long" while on thejob and was "pretty drunk." Schell stated that his signing the union authoriza-tion occurred "about four days" before Williams' termination.On reflection,after becoming sober, he told some of his fellow employees including ForeladyDunn, "I wished I hadn't joined the Union."When asked with reference toDunn, "Then what did she say?" his recorded reply reads:Didn't say anything at the present.Later on she came to me then two orthree days afterwards, there were several of us' wanted out, come to usand told us she had papers we could send in, there was papers there wecould sign and send in our resignation.About the same time that Schell reported his dissatisfaction with his relationsto the Union to Dunn, he also told Fadave, as he testified, "that I'd fooled aroundand joined, and I didn't want to stay in " Fadave made no suggestion at thetime but "guyed [Schell] about doing things when" drunk.Schell testified, and the undersigned finds, that Dunn gave him a revocationslip to sign outside the office and that he signed and returned it to her.He testi-fied that tI is occurred 3 or 4 days after he had signed the union authorization"just about the date [Williams] left."He further testified that Dunn latertold him she "gave it to Mrs Watkins' and another lady to take it to the [Unionsoffice.She volunteered to take it."Laura Brizzi, a sewer, signed an authorization card after having been solicitedseveral times by WilliamsHowever, Brizzi testified, as a respondent witness,Combs [one of the complainants] "finally convinced me to "Later Brizzi learnedfrom employees in the plant that Dunn was "passing out papers for staying out"of the Union. She then asked Dunn if there were "some papers in the office wecould sign to get out of the Union "Dunn replied affirmatively and that evening*The record reflects that Schell's son and daughter-in-law;Norris D. Schell and NadineSchell also revoked union authorizations.6Not identified in the record but seemingly an employee. AMES HARRIS NEVILLE COMPANY429as Bi izzi was checking out, gave her a revocation slip. Brizzi signed it andreturned it to Dunn next morning at Dunn's desk in the plantBrizzi was askedwhether Williams was still working in the plant when she signed the revocationslip and replied, "Yes, I am pretty sure she was."Leora Turner testified that Williams came to her home one evening afterWilliams' employment with the respondent had terminated and "persuaded" herto sign a union authorization slip.Next day, on inquiry at the plant she foundthatWilliams had misrepresented the number of union adherents.As a conse-quence, Turner, as she testified, "started in then to find out how I could get outof it because I didn't want to join in the first place"Turner's further testimonyreadsWell, sortie of the girls there told me that they had some slips of paper thatI could get one and sign it and withdraw out of the union. So I went intoNorma [Dunn] and asked her about it, if she would get me one. She said,Nick [Fadave] wouldn't let them pass out papers, anything against the unionthere because he was union and if I wanted a paper I would have to go to theoffice and get it. So I went to the office and got a paper and filled it out.Manager Fadave, as appears from his testimony, was present in the office andgave Turner the revocation blank e Turner testified, and the undersigned finds,that she dated the revocation, December 15, 1945,1 and on that same day afterwork, took it together with eight or nine others, which were lying "all in a pile"in t'adave's office to the union headquarters where she turned them over to theoffice girl.She had been requested, as she told Fadave at the time, to do so by"Schell and his son and daughter-in-law."The date of delivery of the revocationsto the union office was definitely established as December 15, 1944.W. J. Kiser,president of Local 386, gave credited testimony that they were discussed at theunion meeting of that date and that he had protested to Fadave and to others ofrespondent's officialson the next day.Combs protested to Dunn during the period that the revocationswere beingsigned, saying as she testified: "If the company isn't against the Union, whyare they passing out these resignations . . ." 8Dunn reported the incident toFadave and arranged that Combs be summoned to his office. Combs' creditedtestimony, as to what then occurred, reads: "he [Fadave] wanted to get a fewthings straight..that he knew what he was doing . . . he had a lawyer . . .[and that] he had just as much right to pass out the resignations as [the em-ployees] did have to sign for the Union."'In her testimony Dunn denied : that she ever had a copy of the revocation inher possession during December 1944; that she had ever seen any of them at theplant; that any of the employees had asked her about these forms; that she6Fadave was asked,"Did any of the employees ever call at your office to get the slip?"He answered,"I gave one to Leora Turner who asked for it. I suppose in turn she prob-ably told the other girls.They came into the office for them."iElsewhere Turner testified:"Seems like some of them had already signed[revoca-tions]"and again,"I heard different ones-you know how talk gets around in a fac-tory-I heard different ones say they had slips some of them were signing.""Dunn's testimony in point here reads,"She [Combs]Caine running to me and said,'Ibear you are trying to stop the Union in here' I said, `What do you meant Shesaid, 'About those slips.'I said, 'I have nothing to dowiththose slips.' ""This agrees in substance with testimony by Kiser about a conference in the matter withAttorney CornellKiser's testimony reads as follows:He [Cornell] informed us that certainly if the union had a right to sign uppeople in the union that the employer had a right to ask them to resign from theunion,that If the law was other than that he didn'twant to be a part of thiscountry.Fadave testified that he did not remember discussing the revocations with Combs. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad ever told any of the employees where to find them ; and that she had everread the form before the hearing.Although at one point she specifically deniedknowledge of how Turner found out about the revocation forms, Dunn lateradmitted that Turner told her several of the employees had signed up with theUnion and had later found out they had been told untruths about it. Dunntestified that she then told Turner, "Maybe you better talk to Nick [Fadave]about it."In view of the detailed testimony by Schell, Brizzi and Turner, setforth above, all of whom were called as witnesses by the respondent, Dunn'sdenialsmust be rejected.Under these circumstances the undersigned findsthe evidentiary value of testimony by Dunn seriously impaired.Fadave gave circumstantial testimony to the effect that it was followingcomplaints by Turner that Williams had misrepresented matters to her inpersuading Turner to sign the union authorization that he had sought advicefrom Christman which resulted in the retaining of Cornell and the preparationof the revocation form.The testimony of Turner shows that she did not signthe Union's authorization until December 15.The revocation slips, however,had been prepared about December 4.Moreover, Turner testified that she hadnever asked either Dunn or Fadave to prepare the revocationsFurther Fadavetestified that he had placed the date December 15, 1944, which appears oneight of the revocations on these forms "when I got these here forms that day "When his attention was called to discrepancies in handwriting, he acknowledgedthat he did not put the date on the revocations in evidence signed by employeesWear and Kirkwood.He insisted, however, that lie put the date on the six othercopies bearing a date when he got the slips and when they were still unsigned.In view of the testimony of Schell, Brizzi, Turner and Noblet set forth above theundersigned finds this testimony incredible and rejects it. It is clear that therevocationswere circulated and signed in the period from December 4 toDecember 15.Fadave's contrary testimony can only be explained as an effortto falsify the record.By the acts and utterances of Forelady Dunn and Manager Fadave and theentire course of conduct set forth above, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.B Alleged acts of interference, restraint, and coercionOn or about December 13, 1943, a notice prepared under the supervision ofEdward B. Kelly, counsel of record for the respondent in this proceeding, wasposted in the Merced plant. The notice reads as follows :To the employees of the company at Merced, California :It has recently been drawn to our attention that employees of the CompanyinMerced have been approached by representatives of one or more labororganizations to solicit their membershipSince the organization of thisplant at Merced, this Company and its employees have enjoyed a happyrelationship of mutual confidence and understanding with each other andduring this period there has not been any labor organization among you inany department, so far as the management is aware.Under these circumstances, we feel that our employees are entitled to knowthe Company's attitude with reference to this natter :The Company recognizes the right of every employee to join any unionthat he may wish to join and such membership will not affect his positionwith or relationship to the Company. AMES HARRIS NEVILLE COMPANY431On the other hand, we feel that it should be made equally clear to eachemployee that it is not at all necessary for him to join any labororganiza-tion in order to work for this Company. There is no law which requiresthat, and whether or not an employee joins a union is entirely optional withthe employee and a matter of free choice with himIf any of you, individually or as a group, at any time, have any matterwhich you wish to discuss with us, any officer or department head will beglad, as they always have been, to meet with you and discuss it frankly andfully.It is our earnest desire to straighten out in a friendly manner whateverquestions you may have in your minds. It is reasonable to believe that ourinterests are mutual and can be promoted through mutual confidence andcooperation.Dated December 13, 1944.AMEsIIARRISNEVILLE COMPANY.The Board contends that the notice "is a very carefully worded suggestionto the employees that they would be better off if they did not join the Union."After carefully considering this document, the undersigned concludes and findsthat it does not constitute interference, restraint, or coercion as defined by theAct.On December 20, 1944, the respondent distributed a bonus to the employees atthe Merced plant amounting to 5 per cent of each employee's earnings duringthe preceding calendar year.The Board contends that this bonus "was paid tothe employees in Merced because respondent hoped thereby to influence the em-ployees not to be represented by the Union." It appears by uncontroverted testi-mony credited by the undersigned, that a similar bonus had been paid by the re-spondent to all its employees in four of the six preceding years.The bonuspayment on December 20, 1944, was made in all the respondent's plantsUnderthese circumstances, the undersigned finds no merit in this contention of theBoard.On December 26, 1944, Kelly, accompanied by Allan Ames 10 and R. A. Christ-man, respondent's general superintendent, came to Merced. The employees wereassembled and Kelly addressed those "who cared to stay and listen." The onlytestimony regarding this speech was given by Kelly. This testimony, being uncoil-troverted, is credited by the undersigned.Kelly stated that he had two purposesin view : "to tell the employees that the company had no position one way orthe other for or against unions" ; and to correct a report that a 15 cent per hourdifferential existed in the wages in the Merced plant as compared to those paidin respondent's San Francisco plant.The differential in favor of San Franciscoemployees was 5 cents an hour. This Kelly explained "had been arrived at throughtheWar Labor Board . . . such a differential between industries in the SanJoaquin Valley . . . and the San Francisco Bay Area [existed] primarily onaccount of a different labor situation and higher living conditions in the Bay area "The undersigned finds nothing in derogation of the Act in these statements byrespondent's Attorney Kelly.On January 20, 1945, the respondent applied to the National War Labor Boardfor permission to grant a wage increase of 5 cents an hour to its Merced employ-ees.This action was taken because the respondent's nearest competitor in theSan Joaquin Valley had made a similar request. The War Labor Board grantedthe request in part on February 21, 1945The Board contends that this repre-sented unilateral action by the respondent and that the Union was entitled to be10Ames' position with the respondent is not exactly defined in the record.It is clear,however, that he is a supervisory official. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsulted in the matter.The Union presented to respondent's officials its claimtomajority membership among the respondent's employees in late December,1944.But proof was not made which established the Union's right to be recog-nized as the statutory representative of the employees.Hence, the contention ofthe Board cannot be sustained.C. The discriminato7y dischargesDosswWilliamsandWilliam Atchleywere closely associated in the eventswith which this proceeding is concerned.Williams was hired on March 2, 1944.After working for 2 or 3 months as a sewer she was trained as an operator onthe turning machine.This machine operates at a speed of about 60 revolutionsa minuteEach revolution accomplishes the turning of a bag if the operatorcan keep the pace of the machine. The respondent introduced testimony to showthat 24,000 sacks per 8 hour day is the normal output of an experienced turner.However, data from the records of the Merced plant, referred to below, show amaximum of 20,000 bags for a day's operation of 8% hours during the period ofWilliams' employmentThe plant had chronic difficulty in training and retainingturning machineoperators.As Fadave testified, "I always train them on thesecond machine at all times I couldn't get anybody to work steady on it . . .They were kind of nervous. They were afraid of the movement of the machine." nFadave explained that an operator had been injured "carelessly".Her hand hadbeen caught between the rollers of the machine.The plant contained but one experienced operator on the turning machine,Mary Ochoa. She had learned the operation in a San Francisco bag plant andhad been hired at the Merced plant on March 9, 1944. She was on leave of absenceduring the fig picking season from September 7 to December 6, 1944. Fadavetestified that Ochoa "was more productive than" Williams and stated that noneof the other employees approached Williams in production.He credited Williamswith being a "pretty good worker" "when she didn't have her temper."Dunntestified of Williams, "when she wanted to work she was a very good worker."She further testified that as a turner Williams "was all right for a while and thenshe started getting those tantrumsagain."Atchley was also hired on March 2, 1944, as a worker in the warehouse oper-ating the baler.After 3 to 31/ months he was made foreman supervising themale employees of whom there were 6 in the main building and 3 or 4 in thewarehouse.Atchley also repaired the turning machines and, when regularoperators were absent, turned bags.When production lagged in this operationlie turned bags at night.Fadave testified that Atchley was a "good turner" anda "good worker in the warehouse."He criticized his ability as a foreman andAtchley admitted that he had considerable difficulty in getting the men to takehis orders.Atchley testified further that Fadave "had told them the same thingand they wouldn't do it either."Mutual dissatisfaction with his handling of theforeman's duties caused Atchley to tell Fadave on the morning of December 7,1944, that he wished to relinquish these duties.Fadave, after consulting withChristman, requested Atchley to retain the position until he could make otherarrangements.11Christman gave similar testimony reading :Turning, while Dossie was on our machine, was one of the biggest problems in theplant.Either that,or that machine broke down,and while Mary Ochoa was awayevery new girl we tried to break in on the machine seemed to get-discouraged.Dossie had to kind of teach them. She was the girl on the other machine.We seemedto have a great deal of difficulty getting new girls to stay on the machine. AMES HARRIS NEVILLE COMPANY433Union activities began in the plant late in April, 1944.. At that time, Williamson the advice of one Allen, an official with the local A. F. of L. organization,secured the signatures of employees desiring organization.Later, Allen sent anorganizer from the General Laborers' Union, A. F. of L., who about May 10,1944, held an open air meeting across the street from the Merced plant. Esti-mated attendance was from 25 to 35. Dunn attended and recognized the organ-izer as a man she had met at a dance of the Carpenters Union and its LadiesAuxiliary.She later told the employees that he had a criminal record.Williamstestified that at the meeting Dunn asked the organizer "what good it [organiza-tion] would do the girls and what good it would do her [Dunn]." The organizerdeparted after the street meeting and organizational activity ceased.Dunntestified, and the undersigned finds, that she later told the employees, "If yougirls are going to join a union it looked like you could get a better man than thatto represent you."When asked the reason for this statment, she stated that theorganizer had a criminal record of armed robbery.In November, when interest in organization revived, Williams and Atchleyconsulted organizer W. J. Flint at the union office.They arranged for a meet-ing on November 29, 1944Williams and Atchley undertook to inform the em-ployees.Dunn and about a dozen other employees attended. Flint, W. J. Kiser,president of Local 386 and representative of record for the Union in this pro-ceeding, and Ted Gonsolves represented the Union.All the employees presentexcept Dunn including the complainants, Williams, Atchley, and Combs, signedunion authorizations that evening.They were given a supply of authorizationforms and were thereafter active in securing signatures.Kiser testified thatthese three employees and Employee Doris Nolan were the Union's principalcontacts at the plant.A second open meeting was held on December 8, 1944.Dunn was in attendance and remained while the Union signed up employeespresent who decided to join.Thereafter, she was asked to withdraw.A thirdmeeting was held on December 15.It is clear that the respondent was well informed of the union activities ofWilliams and Atchley.Dunn's presence at the first two union meetings assuresrespondent's knowledge of their initial activities and of their membership. Soonafter the meeting of November 29, Williams was notified by Dunn to go to Fadave'soffice.Williams' testimony as to what happened there, reads as follows:Well, he had one of the authorization papers and he asked me had I seenthat and I told him "Yes," so he said, "Don't you like your job?" So I toldhim I did, and he said, "Well," he says, "this is tantalizing the girls."Andhe says, "Ifyoudon't stop this Union business," he says. "I am going to haveto let you go."He says "You; work is fine, but I can't afford to let thatstand in my way."Fadave testified that he had called Williams to his office and asked her if shepassed authorizations around and that she denied it.His testimony was that hethen told her, "You waste too much time on the machine. If you want to organizedo it in your own time "'" " After considering this testimony and the demeanorof the witnesses against the background of the entire record, the undersignedfinds that Williams' version of the incident was substantially correct.Dunn testified that certain employees had told her that Williams was tryingto force them to sign papers designating the Union as bargaining agent.Dunnwas asked, "Did you make any inquiry of Dossie Williams trying to find out what'The office girl,Mildred Noblet,testified thatWilliams came to the office on Fadave'srequest "at least a week"before December 7, 1944, and was accused by hint' of "passingnotes out among the employees" on company timeNoblet testified that Williams, "em-phatically denied whatever it was that [Fadave] said that she was doing."692148-46-vol. 67-29 434DECISIONSOF NATIONALLABOR RELATIONS BOARDitwas she was trying to get the girls to sign?" and answered, "No, I just wentand told her I wished she wouldn't bother the girls so much in working hours."Williams testified that after these warnings she ceased to pass out authoriza-tions on company property.However, when on an occasion 4 to 6 days beforeher termination an employee came to her while the girls were "resting" and askedabout the propriety of talking about the Union during spare time, Williamsrepeated to her the statement made at the union meeting. "that they could notfire us for just talking about the Union during our spare time."Williams' furthertestimony is recorded as follows :In just a very short time [Fadave] came up to the turner where I wasand he told me, he shook his finger at me and told me he would fire me, mymother and my father, and even [Atchley] if I said any more about theUnion.Williams further testified that Fadave made his warning applicable to "anyplace on the property . .at any time."Fadave denied this incident but afterconsideration of the record the undersigned rejects his denial.Fadave admittedhe knew that Williams was active in signing up employees for the Union ; thatshe was the "spearhead of the Union organization in the plant" and "that shewas very active in the Union." It was Christman's testimony that Fadave hadtold him Williams was quite active in the Union.Itwas Atchley's credited testimony that Fadave called him to the office onthe morning after the union meeting of November 29Atchley's testimony reads :A. He asked me if I was working for myself or working for the company?Q.What did you tell him?A. I said both.Q.What did he say?A.He said, "you'd be better off to work for the company."Fadave denied this conversation, although lie admitted that Atchley, whenhired, had told him of his membership in the Warehousemen's Union.He furtherdenied knowledge of Atchley's union activities. In view of Atchley's close asso-ciation with Williams, Dunn's observation both of their activities at the unionmeeting on November 29 and of Atchley's attendance at the December 8 meeting,as well as the detailed and persuasive testimony, set forth above, these denialsare rejectedThe termination of the employment of Williams and Atchley, which occurredon December 8, 1944, resulted from the same incidents.Fadave assumed fullresponsibility for the dischargesIt is agreed that Williams had contracted asevere cold and was quite hoarse during the Week preceding her discharge.Wil-liams' mother, Employee Myrtle Farmer, testified that Williams "was feeling bada week" before her terminationAbout December 4, she was transferred toanother job where she escaped the draft created by the turning machines.OnDecember 5, turning machine No 1, which Williams was operating, suffered amajor breakdown and was under repairs until late in the morning of December 7.Williams operated machine No. 2 on beginning work that day. Ochoa, who hadreturned on the 6th, was directed to turn at the No. 1 machine whenit resumedoperation.Williams was told of this assignment and protested to Dunn and toFadave saying that she was entitled, on the score of her longer service, to operatethe No. 1 machine. The testimony is in agreement that Fadave instructed herto continue on No. 2 for the balance of the day and assured her that she wouldbe given No. 1 on the next dayWilliams testified that this adjustment wassatisfactory to her. AMES HARRIS NEVILLE COMPANY435However, about 10 o'clock in the forenoon, she felt ill and applied to Dunnfor permission to go home.Dunn referred her to Fadave who refused permission.Williams then continued working until the lunch hour at 12. She testified thatshe was unable to eat any lunch. She talked with her mother, Myrtle Farmer,who advised that she finish out the day if possible. In the afternoon, feelingworse she again applied to Dunn and Fadave in turn for permission to leave.It was Williams' testimony that Fadave said: "I think you are just mad."Whenshe assured him that she was not mad, he said, "You can't go home on accountyou just won't have a job when you come back " Fadave's testimony is in closeagreement with Williams' at this point.He explained that the factory was"stacked with bags all over the place" and that he told Williams, who "saidshe was sick, wanted to go home", "if she left the factory when I needed herthe most she needn't come back."Atchley came to Williams' machine shortly thereafter and observing her dis-tress proposed to take her to the doctor.Both checked out about 1: 50 p. inand Atchley drove her to the office of Dr E R Fountain. Both Williams andAtchley agreed in testifying that Fadave was notified of the reason for checkingout.Williams' testimony reads that Atchley "told him he wanted to take theafternoon off, he was going to take me to the doctor." Atchley testified, "1 toldhim I was taking Birs. Williams to the doctor and I was checking out for therest of the afternoon."Fadave testified as to Williams, "In the afternoon sheleft her machine without informing me." And as to Atchley. "in the afternoonhe walked out with Dossie Williams, didn't tell me anything about it. I methim outside and asked him what was the trouble. He said lie was checking out,that is all."After consideration of the demeanor of the witnesses and the entirerecord the undersigned accepts the mutually corroborative testimony of Williamsand Atchley and rejects that of FadaveUnder Dr Fountain's advice, Williams went home and remained in bed mostof the time for the next 4 or 5 daysFountain gave her a handwritten certificate,stating that she was ill and unable to work. This was lost and Fountain gaveher an undated signed duplicate reading, "This woman was sick on December 7and is still unable to work."Williams' statement that she was ill was furthercorroborated by the testimony of her mother, living right next door, who didher house work and cared for her two sons while she was confined to the house,and by Atchley who saw her every day.Farmer observed that Fadave removed Williams' card from the rack duringthe afternoon of December 7. She reported this to Williams that evening. Nextmorning, December 8, Williams and Atchley came to the office and interviewedb`adave.Williams showed Fadave the original note given her by Dr. Fountainand testified that Fadave said, "Well, I don't have anything against you if thatis the case. but I will have to call up and see what [Christman] says about puttingyou back on"" On inquiry by Williams as to how she would be informed,Fadave promised to send word to Williams by her mother. Farmer testified,and the undersigned finds, that Dunn told her that day that Williams "wasn'tto work." " Atchley testified that on arriving the morning of December 8, hefound his card was not in the rack and on inquiring the reason he was told byFadave "You walked off the job I sent your card in." Atchley protested thathe did not walk off the job but had taken Williams to the doctor.Despite the'13Williams so testified and her uncontroverted testimony is accepted by the undersigned.14Fadave's testimony essentially agrees with this statement, It reads,"I told them Iturned their cards inIwould check with San Francisco about them walking out. I toldthem it was the policy of Ames Harris Neville that person who does walk off a job, we do notreplace."He agrees that he promised to send word to WilliamsbyFarmer. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence afforded by Dr. Fountain's statement Fadave persisted in his position.On the following day, Saturday, December 9, both Williams and Atchley weregiven envelopes containing their checks and releases.Each took the cheek fromthe enevelope and left the release on Fadave's desk.When sufficiently recovered to be able to return to work, "just before Christ-mas," Williams went to the plant and asked Fadave if she could go back to work.She was assured by him that she could on the first opening. On February 13,1945,Williams procured a note from Dr. Fountain reading:To whom it may concern:Mrs. Dossie Williams has been sick and under my care. She is now ableto return to work.Her illness began December 7, 1944.Respectfully,(Signed)E. It. FOUNTAIN, M. D.Accompanied by Ashley, Williams took this note to Fadave at once and wastold by him that there was no opening for her but that she would be notifiedthrough her mother and would be recalled at the first opportunity. She had,however, received no such notification at the time of the hearing.Respondent's contentions for the discharges of and refusals to rehire Williamsand AtchleyBoth Dunn and Fadave testified that Williams had an uncontrolled temperand was difficult to work with on that account. Fadave's testimony was, "Icouldn't get anybody to work with her. I was constantly hiring people thereon that machine."These general criticisms of Dunn and Fadave were not sup-ported by the presentation of definite instances of transgression by Williams.Moreover,numerousemployees called as witnesses by the respondent wereaskedwhether Williams displayed a troublesome temper in the plant.The onlyspecific testimony supporting this contention of the respondent was given byOchoa." She testified that on an occasion when she was placing bags for Williamsto turn, Williams said, "This is too hard, too hard." "My arm hurts" and becameangry and threw all the bags on the floor.Williams explained in her testimonythat due to an injury to her arm, she was unable to reach highfor the bags andhad arranged with Fadave that no more than 3 bundles, 75 bags at a time shouldbe placed for her use.Ochoa, however, "put up about 250 bags "Whereupon,as Williams testified, "[she] went around and laid them off back on the pile."Ochoa did not report the incident at the time and there is no contention by therespondent that it affected the decision to discharge Williams. The undersignedfinds no substantial evidence in the record that supports these criticisms ofWilliams by Dunn and FadaveThe respondent contended that Williams' production as a turner was inferiorand that her output was diminished by frequent breakdowns of her machineascribable to her carelessness in operation.At the request of the undersigned,the production records for 27 days between August 11, 1944, and December 7,1944, were spread on the record. On December 7 Williams did not work a fullday.On 23 of the other 26 days she turned more bags than any other turner.On August 21, Ochoa turned 20,000 bags and Williams 18,000; on August 23 therelative numbers were 18,000 and 14,000 and on August 30, 14,000 and 12,500.On August 17, however, Williams turned 17,500 and Ochoa 17,000. On September's The record suggests that some rivalry on their ability as turners existed betweenOchoa and Williams.As Ochoa testified,"Every time I beat her to turn,and she wantsto beat me." AMES HARRIS NEVILLE COMPANY4371 the comparative figures were 17,500 and 12,500 and on August 31, 17,000 and15,500.It should be added that on all these six dates Ochoa had the advantageof operating machine No 1, which was somewhat faster than Williams No. 2machine. In these records of 27 days output the highest day of production at-tained was 20,000 bags turned.Williams made this figure on 3 days. Theundersigned concludes and finds that the actual production records refute therespondent's contention thatWilliams was inefficient as a turning machineoperator and that excessive breakdown due to her carelessness reduced heroutput.'eThe respondent further alleged that Williams was responsible for complaintsby important customers that bales, which should contain 500 bags, were shortin count and contained broken or otherwise damaged bags. It appears thatcounting is done by a meter attached to the machine which registers each bagturned.Operators are responsible for correcting the record in case a bag istorn in the process of turning.They rely on the meter for the enumeration of500 bags which are then removed to the baler. The record shows that the meterson both No. 1 and No. 2 machine had been defective during Williams' employment,necessitating repairs and replacement.The respondent enumerated three orders as having been improperly filled :1.American Potash and Chemical Corporation-75,000 bags2.Farmers Bag and Supply Company-100,000 bags3.Grange Company-30,000 bagsWhen asked to produce the records which fixed responsibility on Williams forthe errors made, the respondent withdrew the allegation as to the Farmers Bagand Supply Company, explaining through its witness Allan Ames, that "it wasimpossible to trace that back because it covered bags that they had purchasedover a period of time . . . sort of an inventory of them, it was impossible tofind out the date on which those bags were turned."As to the American Potash and Chemical Corporation order of 75,000 bags,Ames testified that the bags were turned on dates from August 12 through August17, 1944.He presented the data which is incorporated in the following table :DateOchoaWilliamsJeffreyTurned byhandAug 12-----------------------------------------------11,500------------7,0005,50014---------------------------------------------------------15,00011,50010,00015--------------------------------------------------------12,50011,5005,50016-----------------------------------------------------------16,00011,000------------17------------------------------------------------17,00017,500------------ 18,000Ames further explained that only the No. 1 machine could turn the 40-inchburlap bags which this order called for.His analysis proceeded on the assump-tion that Ochoa when turning, operated this machine and that Willians oper-ated it on the days when Ochoa was engaged on other duties.He admittedthat the records used did not indicate on which machine any of the employeeswere working on the days in question. On the final day only 1,500 bags wereturned for this customer.These were assumed to have been supplied from the11 It was Fadave's testimony that when Williams'turning machine broke down she wasnot transferred to another machine, Instead,"she stayed and waited until the machinewas repaired "17However, Ochoa testified that prior to September 2, there were onlytwo machinesand three turners.She further testified,"sometimes we had turns,"and again that sheat times allowed the third turner, Jeffrey, to operate her machine. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD17,000 bags turned on that day by Ochoa. Adding the 11,500 turned on No. 1machine on August 12 this accounts for 13,000 bags turned by Ochoa or 17 3 per-cent of the order.The respondent assumes that all the bags turned by Williamson August 14, 15 and 16 went to this customerThis made a total of 43,500 or57.3 percent of the total'sThe balance of the total order, some 25 percent,cannot be allocated, on the basis of Ames' testimony, to any of the productionshown in these data. The hand turned bags were described by Ames as 12 ounceburlap which turns to better advantage by hand than on the machines, whilenone of Jeffrey's production can be so allocated since the No 1 machine whichalone could handle the 40-inch bags was used on each of the 5 days involvedeither by Ochoa or by Williams.Williams' share in the total production at mostwas under 58 percent and there is no proof whatever that the bales contauuugdefective bags fell in this percentage.The evidence as to the Grange Company order is also inconclusive.Amesfirst stated that these 40-inch burlap bags, 30,000 in number were turned onSeptember 18, 19 and 20, 1944. After figures for these days had been submittedhe testified, "I would like to make a correction, I think that went through toSeptember 21."Ames further stated that on this date only 9,500 of the totalwere turned.Data presented by Ames make up the following showing :Sept 1sSept 19Sept 20Sept 21Williams -----------------------------------------------7,00014,50013,50015,500Reed----- --------------------------------------------7,000 ----------------------------------Dunn-------------------------------------------.2,000------------------------------"No 2 machine"---------------------------------------------------3,500-----------------------Fadave ------------------ ------------------------------------ ----------------------7,000Spnngston------------------------------------------------------ -----------3,000-----------Atchley--------------------------------------------------------------------15,500Ames stated that the bags credited to Atchley and to Fadave were turned onthe second shift.He did not know on what machineHe assumed that all bagsturned by Williams were handled by machine No. 1, which was adjusted to the40-inch bag.However, Fadave testified as to the production of this order, asfollows :At the time of [the shipment's return] we had on and off turners there.There were three turners and two machines so every other day one wouldchange . .. Like Dossie would be turning No. 1, Mary Ochoa No. 2, thenext day Mary would be on No. 1. I worked for a while like that.Itwill be noted that on September 18 Williams and Reed together turned 14,000bags, which might well have been done on the No. 1 machine Similarly, Spring-ston's 3,000 turned on the 20th might have filled out Williams' short day of13,500.On the hypothesis that Reed and Springston worked on No. 1 machineand that Atchley and Fadave also used No. 1 and remembering that only 9,500were turned for this order on the 21st we have 19,500 bags or about two-thirdsof the -number required to fill the entire order which cannot on the evidence inthe record be excluded from responsibility for the defects involved.Fadavetestified that after checking the respondent's records in order to fix responsibilityfor the bales containing defective bags in this shipment, he had cautioned Wil-liams to be more careful about including broken bags. It was his further testi-mony that Williams replied, "Well, she would do her best."18 This computation is based on the total of 75,000 bags given in the respondent's firststatement,by its witness Christman,general superintendent.Ames later gave the total60,000 bags. AMES HARRIS NEVILLE COMPANY439The undersignedcannot find in this evidence any justification for Williams'dischargeor for the failure to rehire her.Fadave gavetestimony which, if accepted, would have weight in determiningthe obligationof the respondent to rehire Atchley.Fadave testified that onthe eveningof December 8, 1944, between 8: 00 and 8: 30, he met Williams andAtchley in a car at the corner of 20th and "L" Streets in Merced "just a halfa blockaway" from the factory.Fadave's testimony read as follows :[Atchley] wanted to know why he was let go. I told him he walked offthe job.He said he was checking out, that he quit first thing in themorning,he was getting boisterous and grabbed my coat and wanted to strike me . . .I said, "Be careful, Willie, don't be like that.You are well liked in the fac-tory.[Christman] likes you quite a bit, you want to control yourself."He went on and started talking quite a bit of different persons in the factory.Q Did he say anything about any releases?A. Later on I said, "I can give you your job back, but not as a foreman "I said, "I have to rehire you."He said, "I wouldn't work for you if you werethe last person on earth. I want a release " I said, "Come in Saturday andI will give you a release."Fadave further testified that he reported this incident to either Allen Amesor Christman by telephone next day. Christman was recalled as the respond-ent's lastwitness and stated that Fadave reported this incident to him by tele-phoneon the day following its occurrence. Christman gave no details beyondassentingto a question that Fadave's report was "With reference to [a] threat-ened assaultby Willie Atchley."Atchley, when recalled during the Board's rebuttal, testified that on the eve-ning of December 8 he was at Williams' home until he left for the union meetingat 8 p. in on that date and that lie returned to Williams' house immediately afterthe meeting closed.This testimony was fully corroborated by Williams.Atchleyand Williams further specifically denied everysignificantstatement advanced inFadave's testimony as to this incident.The undersigned notes that Fadave's testimony is implausible on two counts.He statedthat both Williams and Atchley desired their releases in his accountof his conversation with them on the evening of December 8. Yet the recordshows that on the followingmorning eachof them took their releases from theirpay envelopesand left them on Fadave's desk.Again, Fadave testified thathe offeredAtchley reemployment as a warehouse worker on December 8, in theevening although he had refused to allow Atchley to continue in his employmentabout7:30 in the morning of the same dayMoreover, as Fadave testified, liehad hireda man to take over Atchley's work in the forenoon of December 8.Whenasked what had happened during the day, which caused him to change hismind,Fadave answered,"I wouldn't know now."Under this state of the record, the undersigned rejects the testimony of Fadaveand Christman regardingthismatter and accepts that of Atchley and Williamsas substantiallycorrect.The undersigned concludesand finds that the discharges of Dossie Williauusand of William Atchley effective on December 8, 1944, were discriminatory andwere basedon their Unionmembershipand activity.Helen Combswas hired by the respondent in March 1944. Afterpicking upbags for 2or 3 weeks she was made an inspector. In September, Combs had aleave of absence and worked in a canneryalmost a month.On returningNovember 3, 1944, she was reinstated in her job as inspector. Combs testifiedwithout contradiction and the undersignedfinds thatin additionto her duties 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDas inspector she assisted in various other operations when employees were absent.It is admitted that Combs was a satisfactory employee in the period beforeDecember 15, 1944. It was Dunn's testimony that "she was a good worker, shedid her work good but would throw bags at the girls and they were alwayscomplaining about her."Fadave similarly testified of Combs, "To a certainextent she was satisfactory, but other times she wasn't."Fadave also testi-fied that Combs on November 3 had aroused resentment among the sewers bythe manner in which she rejected bags as an inspector.Dunn testified that shehad changed Combs' station at the time and instructed her "when they had badbags to lay them on the table in a mannerly sort of way." Dunn further testi-fied that Combs thereafter showed improvement. Combs positively denied thatshe ever "threw any bad bags back at anybody" and further testified that shehad never been reprimanded for such conduct.No witness other than Dunn andFadave was produced to testify to any dereliction by Combs in deportment orefficiency.No other specific instance of wrongdoing by Combs was advanced byeither Dunn or FadaveUnder these circumstances the undersigned finds thatthe incident of November 3 was closed by the action taken by Dunn at that time.As appears below, the matter did not figure in Combs' termination over 2months later.Combs' credited testimony shows that she was an active union protagonist.She had been a member of a cannery workers' union at the time she was hired.She attended each of the three meetings held by the Union.At the first meet-ing on November 29, she signed a union card under the observation of Dunn.She received a supply of union authorization slips and as she testified "When-ever I didn't have anything to do I talked about the [Union]."As set forthabove, she protested to Dunn about December 15, 1944, concerning the respond-ent's activities in securing signatures to the revocation forms.On that oc-casion she was summoned to Fadave's office for the purpose "of getting certainthings straight."She then told Fadave that she "had signed for the Union."And, as her credited testimony reads, "He said he would rather I wouldn't talkabout it, but he didn't tell me not to." It is clear that the respondent wasfully apprised of Combs' union membership and activities.On or about December 15, 1944, Combs was hurt while engaged in her dutiesin the plant.She strained her side while lifting bags.On December 18, shevisited her family physician, Dr. Moyle, who taped her side and administered heattreatments.He advised that she would be incapacitated for about a week. Shereported to Dunn and to Fadave immediately after visiting the doctor.Fadavetold her that Moyle was not the respondent's doctor, but suggested that he "couldwork it out all right."Thereafter Combs had four or five further treatmentsfrom Dr. Moyle. On each occasion she visited the plant and, as she testifiedand Dunn agreed, on each occasion she saw Dunn and told her she did notknow how soon she would be able to return to work. Dunn testified that shereported to Fadave that Combs had been in the plant and had stated that shedid not know when she would be able to return. Fadave admitted knowledgethat Combs received workmen's compensation for her injury.However, whenCombs finished her treatments on January 8, 1945, and went to the house of herclose neighbor Fadave, to report herself fit for duty, she was surprised to betold that she "did not have a job any more." Fadave then said, as Combstestified, that "he took it for granted that I had quit." '939The quotations are from Combs' credited testimony.Fadave testified that he toldCombs : "Well, I replaced you. You have been away for two weeks and didn't notify theoffice at all.It is our policy when we do not receive word from the workers to takethem off the pay roll." AMES HARRIS NEVILLE COMPANY441Combs thereupon procured from Dr. Moyle a statement,dated January 9,1945,which reads as follows:To whom it may concern :In the case of Helen Combs, it was reported originally no disability.This was an error on the part of our secretary.Mrs. Combs is now reportedas able to return to work on January 8, 1945.Sincerely yours,[Sgd ]CHESTER A. MovLE, M. D.A copy of this statement was sent to the California Indemnity Company andCombs presented a copy to Fadave who thereupon showed Combs a "little pinkpaper" which stated that she wasn't injured."Fadave's testimony agrees withthat of Combs in stating that she had no previous knowledge of this document.Combs' testimony as to Fadave's final answer reads :Well,he said he sent my card in now and he said they didn't havea job for me becaule they were all filled up and the first opening, why Icould have it.Fadave's testimony corroborates this version.He contended,however, thathis promise to recall Combs was restricted to the first opening for an inspector.Combs had not been recalled at the time of the hearing in this proceeding.Although not working on December 20, 1944, combs participated in the 5 per-cent bonus payment made on that date.Her mother who was employed by therespondent that day received her bonus check and delivered it to her. It will benoted that Combs' inquiry and absence from work coincides in date with thedelivery of the revocations to the union office on December 15, 1944. About thatdate, she had aroused the ire of Fadave by protesting this action by the respond-ent.Fadave,who assumed full responsibility for Combs'discharge,was admit-tedly informed as to the cause of her absence. The respondent further wascurrently informed through Combs'periodic reports to Dunn of her continuedincapacity.Under these circumstances,the undersigned concludes and finds,after consideration of the full record,that Fadave seized on the opportunityafforded by Combs' enforced absence to discharge her for her union membershipand activity.This dischargebecameeffective on January 8, 1945.ConcludingfindingsThe discharges of Williams,Atchley, and Combs were each closely associatedin dates with the respondent's campaign to secure the revocation of its employ-ees' union authorizations.Fadave admitted knowing that Williams was themost active of the union protagonists.He admittedly knew also that Atchley wasa union member when hired and that he was very closely associated withWilliams.Combs disclosed her union sympathies to Dunn and Fadave andaroused Fadave's anger when she protested against the respondent's activities insecuring signatures to its revocation slips.The respondent's compaign extendedfrom about December 4 to December 15, 1944.Williams and Atchley were dis-charged on December 8, and Combs on January 8, 1945, although she was absentbeginning December 18, 1944The services of the three complainants were satisfactory to the respondent untilthey became actively engaged in the Union's organizational activities.BothWilliams and Combs previously had been reinstated,without question, afterextended leaves of absence.Atchley had been elevated to a position as foremanand given a wage increase after some 3 months' serviee.Williams and Atchley 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDleft the plant on the afternoon of December 7 for a legitimate reason. Fadaveadmitted in his testimony that he had never refused any other employee's requestto leave 'work for the purpose of visiting a doctor.Moreover, Fadave testified thatif Atchley had told him he proposed to take Williams to a doctor, he would haveexcused their absence.Williams promptly furnished proof in the form of astatement by Dr. Fountain, that she had visited him on December 7 and was infact Ill and unable to workShe gave Fadave further evidence of the samecharacter on February 13, when she applied for reinstatement.Nevertheless,Fadave persisted in his decision to discharge her and Atchley and in his refusalto rehire them.Similarly, Combs was known to both Dunn and Fadave to havebeen injured in the course of her employment.After each visit to her doctorCombs told Dunn of her continued incapacity for employment.Fadave admitted,albeit reluctantly, that he knew Combs received workmen's compensation for herinjury.Under such conditions she was plainly entitled to be reinstated on Jan-uary 8, 1945, when she applied.But Fadave refused and was not moved to changehis decision when Combs presented proof that an earlier report from herdoctor's office that she had not incurred injury was issued through error,Otherjustifications alleged by the respondent as a basis for the discharges were notsustained by the evidence.It is clear that openings which each of the complainants might well have filledwere available in the plantFadave testified that he hired a man to take overAtchley's duties on December 8, 1944.He further testified that he had hireda woman worker on each of the dates December 22, and 27, January 19, 20, 22,and 29, while on January 23 four women were hiredFadave admitted thatsince December 8 he had filled practically every position in the plant.BothWilliams and Combs were capable, as the record shows, of filling several posi-tions efficiently.Yet, despite Fadave's promise to recall them on the first open-ing they had been refused reinstatement up to the time of the hearing in thisproceeding.Under these circumstances, the undersigned concludes and finds that the dis-charge of Williams, Atchley and Combs was a constituent part of the respond-ent's antiunion campaign. It admittedly secured ten revocations of unionauthorizations and cooperated in transmitting them to the Union's office.Dur-ing the same period of time it discharged the three most active and effectiveproponents of the Union among its employeesThese measures were successfulin defeating the movement for union organization.As Farmer testified, sinceWilliams left "they never did name that [the Union] to me in that plant, nobody,not to me."By the discharge of Dossie Williams and William Atchley on December 8,1944, of Helen Combs on January 8, 1945, and by its subsequent refusal to rehirethem the respondent had discriminated in the terms and conditions of their em-ployment and has discouraged membership in a labor organization. By such dis-charge and refusal to rehire Williams, Atchley and Combs and by the anti-unionacts and utterances of Dunn and Fadave set forth in this section, the respondenthas interfered with, restrained, and coerced it employees in the exercise ofrights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent described in Sec-tion I above, have a close, intimate and substantial relation to trade, traffic AMES HARRIS NEVILLE COMPANY443and commerce among the several States, and tend to lead to labordisputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action found necessary in order to effectuate the policiesof the Act.It has been found that the respondent discharged Dossie Williams and WilliamAtchley on December 8, 1944, and Helen Combs on January 8, 1945, andhas there-after refused to reinstate them for the reason that they joined and assisted a labororganization and engaged in concerted activities for the purpose of collectivebargaining and other mutual aid and protection. It will be recommended that therespondent offer Williams, Atchley and Combs immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges they may haveIt will be further recom-mended that the respondent make Williams, Atchley and Combs whole for anyloss of pay they may have suffered by reason of the respondent's discriminatoryacts by payment toeachof them of a sum of money equal to the amount he of shenormally would have earned as wages from the date of the discriminatory dis-charge to the date of the respondent's offer of reinstatement, less his or her netearnings 20 during said period.Upon the basis of the foregoing findings of fact and upon the entire record inthe case the undersigned makes the following :CONCLUSIONS OF LAW1. InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers, Local 386, A. F. of L., is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of DossieWilliams,William Atchley and Helen Combs, thereby discouraging membershipin a labor organization, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondenthas engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the respondent, Ames Harris Neville Company, and itsofficers, agents, successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers, Local 386, A. F. of L., or any other labor20By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,8N L R.B 440 Monies received for work performedupon Federal,State,county, municipal,or other work relief projects shall be consideredas earnings.SeeRepublicSteelCorporationvN. L. R. B.,311 U. S. 7. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization, by discriminating in regard to hire and tenure of employment, orany terms or conditions of employment of its employees;(b) In any other manner, interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization, to form labororganiza-tions, to join or assist International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers, Local 386, A. F. of L., or any other labor organization, tobargain collectively-through representatives of their own choosing, and to engagein concerted activities for the purpose of collectivebargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) OffertoDossie Williams, William Atchley and Helen Combs immediateand full reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges ;(b)Make whole Dossie Williams, William Atchley and Helen Combs for anyloss of pay they may have suffered by reason of the respondent's discriminationagainst them by payment to them of a sum of money equal to the amount whichthey normally would have earned n as wages from the date of their discrimi-natory discharge to the date of the respondent's offer of reinstatement, lesstheir.net earnings during such period ;(c)Post immediately at its plant in Merced, California, copies of the noticeattached hereto, marked "Appendix A " Copies of said notice, to be furnishedby the Regional Director of the Twentieth Region, shall, after being duly signedby the respondent's representative, be posted by the respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the respondent toinsure that said notices are not altered, defaced, or covered by any othermaterial;(d)File with the Regional Director for the Twentieth Region on or beforeten (10) days from the receipt of this Intermediate Report, a reportin writingsetting forth in detailthe manner and formin which the respondenthas com-plied with the foregoing recommendations.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of saidRules andRegulations file with the Board,RocbambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions)as he reliesupon, together with the original and four copies of a brief insupport thereof. Immediately upon the filing of such statementof exceptionsand/or brief, the party or counsel for the Board filing the same shall serve acopy thereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire11See footnote20,supra. AMES HARRIS NEVILLE COMPANY445permission to argue orally before the Board, request therefor must be made inwriting within ten (10) days from the date of the order transferring the caseto the Board.CHARLES E.PERSONS,Trial Examiner.Dated November1, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers, Local 386, A. F. of L. or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Dossie WilliamsWilliam AtchleyHelen Combs-All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.AMES HARms NEVILLE COMPANY,Employer.Dated--------------------By----------------------------------------(Representative)(Title)NorE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.